United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1773
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Shirley Ann Williams,                    *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: September 6, 2001
                                Filed: September 21, 2001
                                    ___________

Before LOKEN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Shirley Williams pleaded guilty to conspiring to commit mail and wire fraud in
violation of 18 U.S.C. § 371. The district court1 sentenced Williams to 5 months
imprisonment, followed by 5 months home detention as a condition of the 2-year
supervised release term. On appeal, Williams’s attorney has filed a brief and moved
to withdraw under Anders v. California, 386 U.S. 738 (1967).




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
       Having found no nonfrivolous issues for appeal upon our independent review
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we affirm the judgment of the district
court, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-